Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7, 8, and 10 to 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the final rejection submitted 05/19/2021, Examiner noted the reasons for allowance below:
Regarding claim 5, the art teaches a multitude of damper driving devices having a plurality of shafts and gears to open and close a damper, unidirectional motors, springs, cams, and button-type signal generators. As such, Examiner was able to find a combination of prior art that reads on most of the claims of the Applicant’s invention. However, Examiner was unable to find prior art with respect to the effective filing date, per claim 5, the driven member is structured to temporarily displace the transmission member in a middle of turning of the driven member in the second direction around the second axial line. Examiner does not find a temporary displacement of a button in the context of the Applicant’s specification to be well known in the art. In addition, analogous art teach similar mechanisms, but it would not be obvious to a person having ordinary skill in the art at a time the invention was effectively filed to combine them. Therefore, Examiner finds no reason to reject claim 5:
The drive device with an abnormality detection mechanism according to claim 1, wherein the driven member is structured to temporarily displace the transmission member in a middle of turning of a driven member in the second direction around the second axial line in the normal state and thereby the detector outputs a signal temporarily changing an output of the detector as the second signal, and in the abnormal state, the transmission member is not displaced and thus a signal in which the output of the detector is not changed is outputted from the detector as the third signal. - 05/19/2021

Regarding claim 13, the art teaches the components required for the invention as claimed. But although prior art exists that have a second urging member, the addition of the second urging member 
The drive device with an abnormality detection mechanism according to claim 1, further comprising a second urging member structured to urge the driven member in the second direction around the second axial line when the driven member is turned in the second direction around the second axial line. - 05/19/2021

	Applicant has since amended claims in Remarks submitted August 19th, 2021 to pull in the claim language of claim 5 into claim 1, 13, and 15. Therefore independent claims 1, 13, and 15 are allowed because the claims also do not overlap. Dependent claims 7, 8, 10, 11, 12, 14, 16, and 17 also do not overlap with each other and are therefore allowed. 
Finally, Applicant has submitted application 16/136888 published as 20190093409. Although the claims have some overlap, the claims in the instant application discuss a detector among other elements that are not claimed in the aforementioned similar but separate application. Furthermore, Applicant has also submitted case 15/847106 published 20180172125. There is much overlap with that specification and claims 1, 28, 29, and 30 of the other application, but those claims do not mention the first and/or second arm part that is mentioned in all of the independent claims of the instance application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762